Edward A. Murphy
MURPHY LAW OFFICES, PLLC
127 N. Higgins Ave., Ste. 207
Missoula, MT 59802
Phone: (406) 728-2671
Facsimile: (866) 705-2260
Email: rusty@murphylawoffices.net



                           UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF MONTANA

 In re

 LEVI L. JONES and                                               Case No. 19-60110
 MARTHA J. JONES,

                         Debtors.

                    AMENDED CHAPTER 13 PLAN (Dated March 4, 2019)

         To Debtors: In the following notice to creditors, you must check each box that applies.

        To Creditors: Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated. If you oppose the plan's treatment of your claim or any provision of this
plan, you must file an objection to confirmation at least 7 days before the date set for the hearing
on confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed.


__X_     ____ This Plan contains non-standard provisions in paragraph 11.
Yes      No
__X_     ____ This Plan limits the amount of secured claims in paragraph 2(b) which may
Yes      No    result in a partial payment or no payment at all to the secured creditor.

_____ _X___ This Plan avoids a security interest or lien in paragraph 11.
Yes No

       1. FUTURE EARNINGS/INCOME. The future earnings and other income of the
Debtor(s) are submitted to the supervision and control of the Chapter 13 Standing Trustee as
necessary for the execution of this Plan, and Debtor(s) shall pay to the Trustee the sum of
$275.00 each month for a term of 60 months, or until all of the provisions of this Plan have been

                                                 1
completed. Plan payments shall commence within thirty (30) days following the filing of the
petition. The Debtor(s) shall make payments directly to the Trustee until [his/her/their] wage
deductions begin.

      2. PAYMENTS/DISBURSEMENTS. From the payments so received, the Trustee shall
make disbursements as follows:

        (a) Administrative Claims. The Trustee shall pay those claims, fees or charges specified
in 11 U.S.C. § 507(a)(2), including the Debtor(s) attorney fees and costs in such amount as may
be allowed by the Court. As of the date of this plan, Debtor(s) counsel estimates that total
attorney fees and costs for representation of Debtor(s) (excluding the fee for filing the Debtor(s)
petition) will be as follows:
                               Estimated total attorney fees:                $3,500.00
                                       * Estimated total costs              +$ 500.00
                               Total estimated attorney fees and costs:     =$4,000.00
                               Less retainer:                               -$. 800.00
           TOTAL FEES AND COSTS TO BE PAID THROUGH PLAN: $3,200.00

       • If this figure differs from the Disclosure of Compensation originally filed by the
Debtor(s) attorney, said Disclosure must be amended simultaneously with the filing of this plan
or amended plan, as provided in Fed. R. Bankr. P. 2016(b).

         (b) Impaired Secured Claims. After the payments provided for above, the Trustee shall
pay allowed secured claims, as determined pursuant to 11 U.S.C. § 506(a), together with interest
at the rate set forth below from the date of confirmation, on a pro rata basis, as follows:

       Name of Creditor        Claim Number            Allowed Secured Claim*         Rate of %

       BLI Rentals, LLC                1                      9,223.82                   8%

[* This figure is the lesser of the total amount of the debt owing to the creditor or the value of the
collateral securing said debt.]

        Secured creditors shall retain their liens as provided by 11 U.S.C. § 1325(a)(5)(B). In
order for any unsecured deficiency to be allowed and paid, a proof of claim must be filed
pursuant to Montana's Local Bankruptcy Rules.

        (c) Unimpaired Secured Claims. The following secured creditors, whose claims will be
left unimpaired by this Plan, are not provided for by this Plan and shall receive no payments
through the Trustee except with regard to those arrearages specified below, if any:

       Name of Creditor                Claim No.              Description of Collateral

       None


                                                  2
        Concurrently with the payments on impaired secured claims specified above, the
following arrearages on unimpaired secured claims, if any, shall be paid through the Trustee on a
pro rata basis until the same have been paid in full:


       Name of Creditor               Claim No.               Amount of Arrearage

       None

      Upon completion of the Plan, all prepetition arrearages provided for by this Plan shall be
deemed current.

        (d) Domestic Support Obligations. After the payments provided for above, the Trustee
shall pay all allowed prepetition domestic support obligations. Such allowed claims for
prepetition domestic support obligations shall be paid in full under this Plan, without interest
(unless otherwise provided).

       Creditor                Claim No. Claim                Amount

       None

       (e) Priority Claims. After the payments provided for above, the Trustee shall pay
allowed claims entitled to priority in such order as specified in 11 U.S.C. § 507.

       (f) General Unsecured Claims. After the payments provided for above, the Trustee shall
pay dividends, to the extent possible, to allowed unsecured, nonpriority claims on a pro rata
basis.

        (g) Liquidation Analysis. The total amount distributed under paragraphs 2(d), (e) and (f)
above will be at least $360.00, which exceeds what would be available to pay unsecured claims
if the Debtor(s) estate was liquidated under Chapter 7 of the Bankruptcy Code. A discharge will
not be entered by the Court until said sum has been distributed, or until all allowed unsecured
claims have been paid in full, whichever is less.

        3. REJECTION OF CONTRACTS OR LEASES. The Debtor(s) rejects the following
executory contracts and unexpired leases, and shall surrender property subject to such contracts
or leases:

       Type of Agreement              Date of Agreement               Other Party to Contract

       All other executory contracts and unexpired leases shall be affirmed.

       4. SURRENDER OF PROPERTY. The Debtor(s) surrenders any and all interest in the
following described collateral to the stated secured creditor in full satisfaction of the creditor's
allowed secured claim. In order for any unsecured deficiency to be allowed and paid under this

                                                  3
Plan, a proof of claim must be filed pursuant to Montana's Local Bankruptcy Rules. Upon
confirmation, the stay that arose under 11 U.S.C. ¤ 362 and 11 U.S.C. ¤ 1301 immediately
terminates without further order. The termination does not authorize actions for personal liability
or property not surrendered.


               Secured Creditor                      Description of Collateral

               None

       5. POSTPETITION SECURED DEBT: The Debtor(s) reserves the right to incur
postpetition secured debts, upon prior written approval of the Trustee, for items necessary to
Debtor(s) performance under this Plan.

        6. REPORT OF CHANGES IN INCOME: The Debtor(s) shall commit all projected
disposable income to the Plan for the applicable commitment period and shall immediately
report any changes in income in excess of 10% per month to the Trustee.

        7. DECLARATIONS: Under penalty of perjury, Debtor(s) affirms that all federal and
state income, employment and other tax returns due as of the date of this plan have been filed
with the appropriate agency, and that all post-petition payments due on all domestic support
obligations have been paid through the date of this Plan.

       8. VESTING OF PROPERTY OF THE ESTATE. Property of the estate shall revest in
the Debtor(s) upon (Check the applicable box):

       _____ Plan confirmation.

       __X__ Closing of the case.

       _____ Other: ________________________________________________________

       9. PREVIOUS BANKRUPTCIES, AND DISCHARGE: (Check one)

       _____ Debtor(s) is not eligible for a discharge of debts because the Debtor(s) has
previously received a discharge described in 11 U.S.C. § 1328(f).

       __X__ Under penalty of perjury, Debtor(s) declares that he/she has not received a
discharge in a previous bankruptcy case that would cause him/her to be ineligible to receive a
discharge in the above-entitled case under 11 U.S.C. § 1328(f).

       10. INCOME TAX REFUNDS: Debtor(s), within 14 days of filing the return, will
supply the Trustee with a copy of each tax return filed during the Plan term and will (Check
one):


                                                 4
       __X__ Retain any tax refunds received during the Plan term and has included them in
Debtor(s) budget.

       _____ Turn over to the Trustee all income tax refunds received during the plan term.

        _____ Turn over to the Trustee a portion of any income tax refunds received during the
Plan term as specified below.

       11. NON STANDARD PLAN PROVISIONS.

       _____ None.

       If "None" is checked, the rest of Paragraph 11 need not be completed or reproduced.

        Under Bankruptcy Rule 3015(c), nonstandard provisions are required to be set forth
below. These Plan provisions will be effective only if the applicable box on Page 1 of this Plan
is checked.

It is Debtors’ position that the agreement with BLI Rentals, LLC, is in fact a purchase agreement
and not a lease in part because the amount of money required to be paid to acquire title at the end
of the lease term is $0.00 according to the contract.

       12. CERTIFICATION. No changes have been made to the form required by Montana
Local Bankruptcy Rules except those referenced in Paragraph 11 and the Debtor(s) is not seeking
confirmation of any provision not allowed under the Federal Rules of Bankruptcy Procedure.

       DATED this 4th day of March, 2019.


                                             /s/Levi L. Jones     ____________________
                                             Debtor


                                             /s/Martha J. Jones   ____________________
                                             Debtor


                                             /s/Edward A. Murphy___________________
                                             Attorney for Debtor




                                                 5
